Citation Nr: 0830558	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as ulcerative colitis, to include as 
secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, with five months prior service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which denied service connection for 
ulcerative colitis on a direct basis.  An October 2007 rating 
decision denied service connection for ulcerative colitis as 
secondary to service-connected PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, one factor 
for consideration is whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to this factor, the Court of Appeals for Veterans 
Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  


In the present case, the veteran has submitted evidence 
indicating that his service-connected PTSD (evaluated as 100 
percent disabling) may aggravate his ulcerative colitis.  In 
July 2008, the veteran's representative submitted a printout 
from MedicineNet.com indicating that psychological stress can 
increase the symptoms of ulcerative colitis.  Several VA Axis 
I diagnoses of PTSD are accompanied by Axis III diagnoses of 
history of ulcerative colitis or history of irritable bowel 
syndrome.  VA outpatient clinical records dated in January 
2004 and October 2004 relate that the veteran was informed 
that the medication prescribed for his PTSD could result in 
gastrointestinal symptoms such as constipation, nausea and 
diarrhea.  

In light of the foregoing, a VA examination is warranted to 
determine the relationship between the veteran's service-
connected PTSD and the severity of his claimed 
gastrointestinal disorder.  

In addition, during a February 2006 hearing before a Decision 
Review Officer, the veteran stated that he had a pending 
application for benefits from the Social Security 
Administration (SSA).  On remand, the veteran should be asked 
the outcome of this claim.  If the veteran has been awarded 
SSA benefits which relates to his gastrointestinal illness, a 
copy of the SSA decision and all supporting medical records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran whether he received 
SSA benefits based on his 
gastrointestinal illness.  If he answers 
yes, obtain all relevant determinations 
and medical records from SSA.  

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any diagnosed gastrointestinal 
disorder.  The claims file must be made 
available to the examiner.


Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
address whether it is at least as likely 
as not (50 percent or more likelihood) 
that any diagnosed gastrointestinal 
disorder was caused or aggravated by 
service or the currently service-
connected PTSD, including medication used 
to treat the PTSD.  

The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claims for service connection for 
ulcerative colitis, to include as 
secondary to PTSD.  If the benefit sought 
on appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




